Evans, J.
This court is not concerned as to whether the nature of the competition between Newman Catering Corp., Newman Bros. Caterers Inc., or Newman Caterers on the one hand *1059and Julie Newman Kosher Caterers, on the other hand is fair or unfair. But it must concern itself with seeing to it that sworn statements made to it, as a basis for its orders, are honest and truthful. The order of October 26, 1949, was signed, upon the representation, among others, that petitioner had registered, in the Bronx County Clerk’s office, the trade name of “ Julie Newman Kosher Caterers ”. The petitioner apparently thought that the fact of registering the name was important in inducing the court to sign the order. That fact was relevant and material, although it is possible that the order might have been signed, if the petitioner had remained silent on that subject. That representation to the court was false, and if not intentionally false, quite careless. I can find no reason for mitigating the falsity or recklessness of the petition, nor lending encouragement to similar conduct in applications for ex parte orders. Nor can it be said that the moving party has no such interest in the order as to be prevented from calling the attention of the court to the imposition put upon it. I think any citizen may properly call its attention to such fact. Motion granted. Order of October 26, 1949, vacated and set aside.